IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


GEORGE CLARITT,                        : No. 277 WAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
DEPARTMENT OF CORRECTIONS,             :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.